DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 504 in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation “the engaging projection portion” in lines 26-27. There is insufficient antecedent basis for this limitation in the claim. Claim 10 further recites the limitation “a rear surface of the front enclosure” in line 28. It is unclear whether the limitation is included in the rear surface of the front enclosure in lines 5-6. Therefore, the scope of the claim is indefinite. For examination purposes, the rear surface of the front enclosure is being interpreted to include the limitation. Claim 10 further recites the limitation “the first front protrusion” in line 28. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US Pub. No 2002/0068979 A1), hereinafter Brown. 

Regarding claim 1, Brown discloses a pad prosthesis (Figs. 5-6), comprising: a body having a first surface (See Fig. 5 below), the first surface comprising a front edge (See Fig. 5 below), a curved edge (See Fig. 5 below), a rear edge (See Fig. 5 below) and a straight edge (See Fig. 5 below) connected sequentially, the front edge being opposite to the rear edge in a front and rear direction (See Fig. 5 below), the curved edge being opposite to the straight edge in a first direction perpendicular to the front and rear direction (See Fig. 5 below), a distance between the curved edge and the straight edge in the first direction increasing first and then decreasing along a direction from rear to front (Fig. 5 below depicts that the distance between the curved edge and the straight edge in the first direction increases and then decreases along a direction from rear to front); a protrusion portion arranged on the first surface of the body (See Fig. 5 below); and a snap arranged on the first surface of the body (Fig. 6 – snap tabs 34) and extending along a second direction (See Fig. 6 below), an angle between the second direction and the first direction being an acute angle (Fig. 6 shows that the angle between the second direction and the first direction is an acute angle), the snap having a first end portion and a second end portion opposite each other in the second direction (See Fig. 6 below), the first end portion being close to the straight edge relative to the second end portion in the first direction (Fig. 6 below shows that the first end portion is closer to the straight edge relative to the second end portion), the first end portion being close to a most front end of the front edge relative to the second end portion in the front and rear direction (Fig. 6 below depicts the first end portion being closer the most front end of the front edge relative to the second edge portion), a maximum distance between the second end portion and the front edge in the front and rear direction being a first distance (See Fig. 6 below), and a maximum distance between the rear edge and the front edge in the front and rear direction being a second distance (See Fig. 6 below), and a ratio of the first distance to the second distance being 1:3 to 1:4 (Fig. 6 below depicts the snap tabs 34 having a length roughly 1/3 of the length of the whole pad).




    PNG
    media_image1.png
    309
    516
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    378
    499
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    309
    516
    media_image3.png
    Greyscale
Regarding claim 8, Brown discloses the pad prosthesis according to claim 1 above. wherein the protrusion portion and the snap are spaced apart, and an avoidance slot is defined between the protrusion portion and the snap and extends along the second direction (See Fig. 6 below). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Kreuger et al. (US Pub. No 2004/0143332 A1), hereinafter Kreuger.

Regarding claim 2, Brown discloses the pad prothesis according to claim 1, but does not disclose a pad prosthesis wherein the angle between the second direction and the first direction is greater than or equal to 25 degrees and less than or equal to 35 degrees. However, Kreuger teaches a pad prosthesis wherein the angle between the second direction and the first direction is greater than or equal to 25 degrees and less than or equal to 35 degrees (Paragraph 0068 – slots can be formed at an angle ranging from about 15 degrees to 30 degrees, which means projections 128 (snaps) are at an angle corresponding with the slots ; Fig. 3 – slots 114’).
Before the effective file date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to angle the snap of Krueger between 25 degrees and 35 degrees because applicant has not disclosed that an angle between 25 and 35 degrees provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Krueger’s pad prosthesis, and applicant’s invention, to perform equally well with either the angle taught by the prior art or the claimed 25-35 degrees because both angles would perform the same function of providing a snap connection between two discs.
            Therefore, it would have been prima facie obvious to modify Kreuger to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of prior art.

	Regarding claim 3, Brown in view of Kreuger discloses the pad prosthesis according to claim 2 above, but does not disclose a pad prosthesis wherein the angle between the second direction and the first direction is 30 degrees. However, Kreuger teaches a pad prosthesis wherein the angle between the second direction and the first direction is 30 degrees (Fig. 3 – slots 114’ ; Paragraph 0068 – slots are formed at an angle between 15 and 30 degrees relative to the anterior-posterior axis).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to angle the snap of Krueger at 30 degrees because applicant has not disclosed that an angle of 30 degrees provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Krueger’s pad prosthesis, and applicant’s invention, to perform equally well with either the angle taught by the prior art or the claimed 30 degrees because both angles would perform the same function of providing a snap connection between two discs.
            Therefore, it would have been prima facie obvious to modify Kreuger to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ostiguy, Jr. et al. (US Patent No 5935175), hereinafter Ostiguy, Jr.

Regarding claim 4, Brown discloses the pad prosthesis according to claim 1, but does not disclose a pad prosthesis wherein a maximum distance between the first end portion and the second end portion in the second direction is 6 mm-12.5 mm. However, Ostiguy, Jr. teaches a pad prosthesis wherein a maximum distance between the first end portion and the second end portion in the second direction is 6mm-12.5mm (Column 4 lines 17-20 – at least one notch region 28 (See Fig. 4) has a width from 2 mm to 8 mm, which would mean that the protrusion 34 (snap) would correspond with the same width).
However, it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art to optimize the length of the snap since the general conditions of the claim are disclosed. Ostiguy, Jr. teaches that the length could be in the range of 2 mm to 8 mm . This would meet the claim as part of the applicant’s range of lengths overlaps with Ostiguy, Jr.’s range of lengths. 
            Therefore, it would have been prima facie obvious to modify Ostiguy, Jr. to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.

	Regarding claim 5, Brown in view of Ostiguy, Jr. discloses the pad prosthesis according to claim 4 above, but does not disclose a pad prosthesis wherein the maximum distance between the first end portion and the second end portion in the second direction is 8.5 mm. However, Ostiguy, Jr. teaches a pad prosthesis wherein the maximum distance between the first end portion and the second end portion in the second direction is 8.5 mm (Column 4 lines 17-20 – at least one notch region 28 (See Fig. 4) has a width from 2 mm to 8 mm, which would mean that the protrusion 34 (snap) would correspond with the same width).
However, it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art to optimize the length of the snap since the general conditions of the claim are disclosed. At the time the invention was made, it would have been an obvious mater of design choice to one of ordinary skill in the art to have the length of the snap of Ostiguy, Jr. be 8.5 mm because applicant has not disclosed that the length of the snap being 8.5 mm provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art would have expected Ostiguy, Jr.’s prosthesis, and applicant’s invention, to perform equally well with either the length taught by Ostiguy, Jr. or the claimed 8.5 mm length because both lengths would perform the same function for securing two pieces of a prosthesis together.
            Therefore, it would have been prima facie obvious to modify Ostiguy, Jr. to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.

Claims 6, 10-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Brochetta et al. (FR 2836821 A1), hereinafter Brochetta.

Regarding claim 6, Brown discloses the pad prosthesis according to claim 1 above, but does not disclose a pad prosthesis wherein a peripheral surface of the protrusion portion comprises a front surface, a curved side surface, a rear surface, and a straight side surface connected sequentially, the straight side surface forms a first guide surface, and a part of the curved side surface is parallel to the straight side surface to form a second guide surface. However, Brochetta teaches a pad prosthesis wherein a peripheral surface of the protrusion portion comprises a front surface (See Fig. 7 below), a curved side surface (See Fig. 7 below), a rear surface (See Fig. 7 below), and a straight side surface connected sequentially (See Fig. 7 below), the straight side surface forms a first guide surface (See Fig. 7 below), and a part of the curved side surface is 
    PNG
    media_image4.png
    328
    409
    media_image4.png
    Greyscale
parallel to the straight side surface to form a second guide surface (See Fig. 7 below).
Brown and Brochetta are both considered to be analogous to the claimed invention because they both disclose a pad prosthesis with a tibial tray. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pad prosthesis of Brown with Brochetta for the purpose of allowing the plate to snap onto the base by simple pressure (Line 359). 

Regarding claim 10, Brown discloses a pad prosthesis (Figs.5-6) comprising: a body having a first surface (See Fig. 5 below), the first surface comprising a front edge (See Fig. 5 below), a curved edge (See Fig. 5 below), a rear edge (See Fig. 5 below) and a straight edge (See Fig. 5 below) connected sequentially, the front edge being opposite to the rear edge in a front and rear direction (Fig. 5 depicts the front edge being opposite to the rear edge), the curved edge being opposite to the straight edge in a first direction perpendicular to the front and rear direction (See Fig. 5 below), a distance between the curved edge and the straight edge in the first direction increasing first and then decreasing along a direction from rear to front (Fig. 5 depicts the distance between the cured edge and the straight edge increasing and then decreasing in a direction from rear to front); a protrusion portion arranged on the first surface of the body (See Fig. 5 below); and a snap (Fig. 6 – snap tabs 34) arranged on the first surface of the body and extending along a second direction (See Fig. 6 below), an angle between the second direction and the first direction being an acute angle (Fig. 6 shows that the angle between the second direction and the first direction is an acute angle), the snap having a first end portion and a second end portion opposite each other in the second direction (See Fig. 6 below), the first end portion being close to the straight edge relative to the second end portion in the first direction (Fig. 6 below shows that the first end portion is closer to the straight edge relative to the second end portion), the first end portion being close to a most front end of the front edge relative to the second end portion in the front and rear direction (Fig. 6 below depicts the first end portion being closer the most front end of the front edge relative to the second edge portion), a maximum distance between the second end portion and the front edge in the front and rear direction being a first distance (See Fig. 6 below), and a maximum distance between the rear edge and the front edge in the front and rear direction being a second distance (See Fig. 6 below), and a ratio of the first distance to the second distance being 1:3 to 1:4 (Fig. 6 below depicts the snap tabs 34 having a length roughly 1/3 of the length of the whole pad), but does not disclose an artificial knee prosthesis comprising: a tibial tray plateau comprising a bottom plate and a flange arranged on the bottom plate, an accommodation slot being defined between the bottom plate and the flange, the flange comprising a front enclosure, a curved enclosure, a rear enclosure, and a straight enclosure connected sequentially, a front engaging slot and a first front recessed slot being defined in a rear surface of the front enclosure, and a rear engaging slot being defined in an upper surface of the rear enclosure, and wherein the protrusion portion of the pad prosthesis is able to be fitted in the accommodation slot, the snap of the pad prosthesis is able to be engaged in the front engaging slot , the engaging projection portion is able to be engaged in the rear engaging slot, a first front recessed slot is defined in a rear surface of the front enclosure, and the first front protrusion of the pad prosthesis is able to be fitted in the first front recessed slot. However, Brochetta teaches an artificial knee prosthesis comprising (Fig. 1): a tibial tray plateau (Fig. 5) comprising a bottom plate (See Fig. 1 below) and a flange arranged on the bottom plate (See Fig. 1 below), an accommodation slot being defined between the bottom plate and the flange (See Fig. 1 below), the flange comprising a front enclosure (See Fig. 1 below), a curved enclosure (See Fig. 1 below), a rear enclosure (See Fig. 1 below), and a straight enclosure (See Fig. 1 below) connected sequentially, a front engaging slot (See Fig. 1 below) and a first front recessed slot (See Fig. 1 below) being defined in a rear surface of the front enclosure, and a rear engaging slot being defined in an upper surface of the rear enclosure (Fig. 1 and Fig. 5 do not show more than one engaging slot, however, the pad prosthesis is shown to have two snaps so it can be assumed that there are two engaging slots in the tibial tray plateau), and wherein the protrusion portion of the pad prosthesis is able to be fitted in the accommodation slot (Fig. 1 shows that the protrusion portion of the pad prosthesis is able to be fitted in the accommodation slot), the snap of the pad prosthesis is able to be engaged in the front engaging slot (Fig 1 shows that the snap of the pad prosthesis is able to be engaged with the engaging slots), the engaging projection portion is able to be engaged in the rear engaging slot (Fig. 1 shows that the engaging projection portion of the pad prosthesis of Brown is able to fit in a rear engaging slot), a first front recessed slot is defined in a rear surface of the front enclosure (Fig. 1 depicts the first front recessed slot is defined in a rear surface of the front enclosure), and the first front protrusion (See Fig. 6 below) of the pad prosthesis is able to be fitted in the first front recessed slot (Fig. 1 shows that the pad prosthesis is able to fit int the first front recessed slot).

    PNG
    media_image1.png
    309
    516
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    378
    499
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    363
    557
    media_image5.png
    Greyscale
Brown and Brochetta are both considered analogous to the claimed invention because they both disclose a tibial tray and pad prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to the modified the tibial tray of Brown with Brochetta for the purpose of making the pad prosthesis able to be clipped into the tibial baseplate (Lines 356-357).


    PNG
    media_image6.png
    393
    393
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    384
    481
    media_image7.png
    Greyscale
Regarding claim 11, Brown in view of Brochetta discloses the artificial knee prosthesis according to claim 10 above, wherein an inner side surface of the straight enclosure forms a third guide surface (See Fig. 4 below), the third guide surface is able to be fitted with a first guide surface (See Fig. 6 below) of the pad prosthesis, and a part of an inner side surface of the curved enclosure is parallel to the inner side surface of the straight enclosure to form a fourth guide surface (See Fig. 4 below), and the fourth guide surface is able to be fitted with a second guide surface (See Fig. 6 below) of the pad prosthesis (Paragraph 0037 – tibial tray engages with tibial component (pad prosthesis)).

    PNG
    media_image8.png
    310
    516
    media_image8.png
    Greyscale
Regarding claim 17, Brown in view of Brochetta discloses the artificial knee prosthesis according to claim 10 above, wherein a peripheral surface of the protrusion portion comprises a front surface (See Fig. 6 below), a curved side surface (See Fig. 6 below), a rear surface (See Fig. 6 below), and a straight side surface connected sequentially (See Fig. 6 below), the straight side surface forms a first guide surface (See Fig. 6 below), and a part of the curved side surface is parallel to the straight side surface to form a second guide surface (See Fig. 6 below).


Regarding claim 18, Brown in view of Brochetta discloses an artificial knee prosthesis according to claim 10 above, but does not disclose an artificial knee prosthesis wherein a rear surface of the protrusion portion of the pad prosthesis is provided with an engaging projection portion away from the first surface. However, Brochetta teaches an artificial knee prosthesis wherein a rear surface of the protrusion portion of the pad prosthesis is provided with an engaging projection portion away from the first surface (Fig. 6 – retaining lips 16 and 17 are located on the front surface and the rear surface, therefore, one of retaining lips 16 or 17 can be the engaging projection portion.
Brown and Brochetta are both considered analogous to the claimed invention because they both disclose a tibial tray and pad prosthesis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to the modified the tibial tray of Brown with Brochetta for the purpose of making the pad prosthesis able to be clipped into the tibial baseplate (Lines 356-357).


    PNG
    media_image3.png
    309
    516
    media_image3.png
    Greyscale
Regarding claim 19, Brown in view of Brochetta discloses the artificial knee prosthesis according to claim 10 above, but does not disclose an artificial knee prosthesis wherein the protrusion portion and the snap are spaced apart, and an avoidance slot is defined between the protrusion portion and the snap and extends along the second direction (See Fig. 6 below). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Cuilleron (FR 2654613 A1).

Regarding claim 7, Brown discloses the pad prosthesis according to claim 1 above, but does not disclose a pad prosthesis wherein a rear surface of the protrusion portion of the pad prosthesis is provided with an engaging projection portion away from the first. However, Cuilleron teaches a pad prosthesis wherein a rear surface of the protrusion portion of the pad prosthesis is provided with an engaging projection portion away from the first surface (Fig. 10 which shows the prosthesis facing the rear surface – 2h corresponding bearing surface).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Cuilleron and further in view of Walch et al. (US Patent No. 5702447), hereinafter Walch.


    PNG
    media_image9.png
    335
    564
    media_image9.png
    Greyscale
Regarding claim 9, Brown in view of Cuilleron discloses the pad prosthesis according to claim 8 above, wherein a peripheral surface of the protrusion portion comprises a front surface (See Fig. 6 above at claim 17), a curved side surface (See Fig. 6 above at claim 17), a rear surface (See Fig. 6 above at claim 17) and a straight side surface connected sequentially (See Fig. 6 above at claim 17), but does not disclose a pad prosthesis wherein the front surface comprises a first front protrusion thereon, the first front protrusion is located between the straight side surface and a slot surface of the avoidance slot (See Fig. 8 below), and a part of the first front protrusion is located at a front side of the snap. However, Walch teaches a pad prosthesis wherein the front surface comprises a first front protrusion thereon (See Fig. 8 below), the first front protrusion is located between the straight side surface and a slot surface of the avoidance slot (Fig. 8 is a sectional view facing the straight side of Fig. 1), and a part of the first front protrusion is located at a front side of the snap (Fig. 8 depicts that the first front protrusion is located on a front side of the snap).
	Brown and Walch are both considered to be analogous to the claimed invention because they both disclose a prosthesis comprising two parts that attach together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pad prosthesis of Brown in view of Cuilleron with Walch for the purpose of creating a configuration for fastening the pieces together (Column 4 lines 12-13). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Brochetta, and further in view of Hashida et al. (US Pub. No 2019/0298543 A1), hereinafter Hashida. 


    PNG
    media_image10.png
    403
    675
    media_image10.png
    Greyscale
Regarding claim 12, Brown in view of Brochetta, discloses the artificial knee prosthesis according to claim 10 above, but does not disclose an artificial knee prosthesis wherein a front surface of the tibial tray plateau defines a first groove and a gripping slot, the first groove is located above the gripping slot, and a front surface of the body defines a second groove, an upper end of the first groove is open, a lower end of the second groove is open, and the first groove and the second groove are opposite each other in an up and down direction so as to form a removing slot. However, Hashida teaches an artificial knee prosthesis wherein a front surface of the tibial tray plateau defines a first groove (See Fig. 15B below) and a gripping slot (See Fig. 15B below), the first groove is located above the gripping slot (Fig. 15B depicts that the first groove is located above the gripping slot), and a front surface of the body defines a second groove (See Fig. 15B below), an upper end of the first groove is open (Fig. 15B shows that the upper end of the first groove is open), a lower end of the second groove is open (Fig. 15B shows that the lower end of the second groove is open), and the first groove and the second groove are opposite each other in an up and down direction so as to form a removing slot (Fig. 15B shows that the first groove and the second groove are opposite each other and forms an area which could be used as a removing slot).
It would have been an obvious matter of design choice to have the removing slot on a different side of the artificial knee, since the applicant has not disclosed that having the removing slot on the front side of the prosthesis solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with having the removing slot located on a different side of the artificial knee.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Brochetta, and further in view of Kreuger.

Regarding claim 13, Brown in view of Brochetta discloses the pad prothesis according to claim 1, but does not disclose a pad prosthesis wherein the angle between the second direction and the first direction is greater than or equal to 25 degrees and less than or equal to 35 degrees. However, Kreuger teaches a pad prosthesis wherein the angle between the second direction and the first direction is greater than or equal to 25 degrees and less than or equal to 35 degrees (Paragraph 0068 – slots can be formed at an angle ranging from about 15 degrees to 30 degrees, which means projections 128 (snaps) are at an angle corresponding with the slots ; Fig. 3 – slots 114’).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to angle the snap of Krueger between 25 degrees and 35 degrees because applicant has not disclosed that an angle between 25 and 35 degrees provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Krueger’s pad prosthesis, and applicant’s invention, to perform equally well with either the angle taught by the prior art or the claimed 25-35 degrees because both angles would perform the same function of providing a snap connection between two discs. 
Therefore, it would have been prima facie obvious to modify Kreuger to obtain the invention as specified in claim 13 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.

	Regarding claim 14, Brown in view of Brochetta and Kreuger discloses the pad prosthesis according to claim 2 above, but does not disclose a pad prosthesis wherein the angle between the second direction and the first direction is 30 degrees. However, Kreuger teaches a pad prosthesis wherein the angle between the second direction and the first direction is 30 degrees (Fig. 3 – slots 114’ ; Paragraph 0068 – slots are formed at an angle between 15 and 30 degrees relative to the anterior-posterior axis).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to angle the snap of Krueger at 30 degrees because applicant has not disclosed that an angle of 30 degrees provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Krueger’s pad prosthesis, and applicant’s invention, to perform equally well with either the angle taught by the prior art or the claimed 30 degrees because both angles would perform the same function of providing a snap connection between two discs.
            Therefore, it would have been prima facie obvious to modify Kreuger to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Brochetta, and further in view of Ostiguy, Jr.

Regarding claim 15, Brown in view of Brochetta discloses the pad prosthesis according to claim 1, but does not disclose a pad prosthesis wherein a maximum distance between the first end portion and the second end portion in the second direction is 6 mm-12.5 mm. However, Ostiguy, Jr. teaches a pad prosthesis wherein a maximum distance between the first end portion and the second end portion in the second direction is 6mm-12.5mm (Column 4 lines 17-20 – at least one notch region 28 (See Fig. 4) has a width from 2 mm to 8 mm, which would mean that the protrusion 34 (snap) would correspond with the same width).
However, it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art to optimize the length of the snap since the general conditions of the claim are disclosed. Ostiguy, Jr. teaches that the length could be in the range of 2 mm to 8 mm . This would meet the claim as part of the applicant’s range of lengths overlaps with Ostiguy, Jr.’s range of lengths. 
            Therefore, it would have been prima facie obvious to modify Ostiguy, Jr. to obtain the invention as specified in claim 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.

	Regarding claim 16, Brown in view of Brochetta and Ostiguy, Jr. discloses the pad prosthesis according to claim 4 above, but does not disclose a pad prosthesis wherein the maximum distance between the first end portion and the second end portion in the second direction is 8.5 mm. However, Ostiguy, Jr. teaches a pad prosthesis wherein the maximum distance between the first end portion and the second end portion in the second direction is 8.5 mm (Column 4 lines 17-20 – at least one notch region 28 (See Fig. 4) has a width from 2 mm to 8 mm, which would mean that the protrusion 34 (snap) would correspond with the same width).
However, it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation and would be an obvious extension of prior art teachings (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). It would have been obvious to one of ordinary skill in the art to optimize the length of the snap since the general conditions of the claim are disclosed. At the time the invention was made, it would have been an obvious mater of design choice to one of ordinary skill in the art to have the length of the snap of Ostiguy, Jr. be 8.5 mm because applicant has not disclosed that the length of the snap being 8.5 mm provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art would have expected Ostiguy, Jr.’s prosthesis, and applicant’s invention, to perform equally well with either the length taught by Ostiguy, Jr. or the claimed 8.5 mm length because both lengths would perform the same function for securing two pieces of a prosthesis together.
            Therefore, it would have been prima facie obvious to modify Ostiguy, Jr. to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Prior art.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Brochetta, and further in view of Walch.

Regarding claim 20, Brown in view of Brochetta discloses the pad prosthesis according to claim 19 above, wherein a peripheral surface of the protrusion portion comprises a front surface (See Fig. 6 above at claim 17), a curved side surface (See Fig. 6 above at claim 17), a rear surface (See Fig. 6 above at claim 17) and a straight side surface connected sequentially (See Fig. 6 above at claim 17), but does not disclose a pad prosthesis wherein the front surface comprises a first front protrusion thereon, the first front protrusion is located between the straight side surface and a slot surface of the avoidance slot (See Fig. 8 below), and a part of the first front protrusion is located at a front side of the snap. However, Walch teaches a pad prosthesis wherein the front surface comprises a first front protrusion thereon (See Fig. 8 below), the first front protrusion is located between the straight side surface and a slot surface of the avoidance slot (Fig. 8 is a sectional view facing the straight side of Fig. 1), and a part of the first front protrusion is located at a front side of the snap (Fig. 8 depicts that the first front protrusion is located on a front side of the snap).

    PNG
    media_image9.png
    335
    564
    media_image9.png
    Greyscale


	Brown and Walch are both considered to be analogous to the claimed invention because they both disclose a prosthesis comprising two parts that attach together. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pad prosthesis of Brown in view of Brochetta with Walch for the purpose of creating a configuration for fastening the pieces together (Column 4 lines 12-13). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sanford et al. (US Pub. No 2020/0113702 A1) teaches a tibial prosthesis with multiple fastening points to connect the tibial tray and the support surface
Lloyd et al. (US Pub. No 2020/0078182 A1) teaches a tibial prothesis with fastening points on both the front end and the rear end of the tibial tray

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Friday 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                                                                                                                                                                                                                                /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774